UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 02-4184
JOHN ROBERT GROOM,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
           for the District of South Carolina, at Aiken.
            Cameron McGowan Currie, District Judge.
                            (CR-01-383)

                      Submitted: October 23, 2002

                      Decided: November 18, 2002

      Before WILKINS, MOTZ, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Katherine E. Evatt, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant. Anthony S. Murry, Trial Attorney,
Terrorism and Violent Crime Section, UNITED STATES DEPART-
MENT OF JUSTICE, Washington, D.C., for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. GROOM
                              OPINION

PER CURIAM:

   John Robert Groom appeals his conviction for transmitting in inter-
state commerce a communication containing a threat to injure the per-
son of another in violation of 18 U.S.C. § 875(c) (2000). Groom was
convicted following a bench trial in the District Court of South Caro-
lina and sentenced to eighteen months of imprisonment to be followed
by a two-year term of supervised release. On appeal, Groom contends
that there was insufficient evidence to find him guilty beyond a rea-
sonable doubt. Finding no reversible error, we affirm.

   We must uphold Groom’s conviction on appeal if there is substan-
tial evidence in the record to support it. See Glasser v. United States,
315 U.S. 60, 80 (1942). In determining whether the evidence in the
record is substantial, we view the evidence in the light most favorable
to the government and inquire whether there is evidence that a reason-
able finder of fact could accept as adequate and sufficient to support
a conclusion of a defendant’s guilt beyond a reasonable doubt. United
States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en banc). Groom
stipulated that he transmitted the letter at issue in interstate com-
merce. We have reviewed the record and conclude that there was suf-
ficient evidence to find the letter contained a true threat. Accordingly,
we affirm Groom’s conviction.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                            AFFIRMED